Per Curiam :
The learned judge found as a fact that the money was paid to one who, as an attorney of the court, was employed by the petitioner to attend to the business which produced the money in contention, and that he did render considerable and valuable services, and brought the matter to a successful conclusion. He was, therefore, undoubtedly entitled to pay for his services. It is not shown that he demanded an unreasonable fee or that he was unwilling to pay over the residue of the money to the petitioner.
Under all the facts of the case, we see no sufficient cause for reversing the action of the court
Decree affirmed and appeal dismissed, at the costs of the appellant.